Title: From George Washington to Brigadier General John Morin Scott, 8 August 1776
From: Washington, George
To: Scott, John Morin



Sir.
Head Quarters at New York Augt 8th 1776.

From your Brigade you are without delay to send as many prudent, Sensible, and Judicious Officers with such a party of Men as shall be found Necessary to apprehend those persons whose Names you will find in the enclosed List, they are to be conveyed to New Rochelle and there wait the Arrival of Others to go all together into Connecticut for a few days, or Weeks, as the Exigency of Affairs may require, The Officers are to treat them with the utmost Civility and Respect confining them in no

other Manner than what may be absolutely necessary to prevent Escapes, assureing them at the same time, that no Injury is intended, either to their Persons or Property further than a removal from the theatre of Action and at a Distance from the Enemy of whom it is suspected they are favourers, and are carrying on Correspondence dangerous to the United States of America. I am sir, Your Most Obedt servt

G.W.

